 Case 4:21-cv-00697-Y Document 1-5 Filed 05/28/21                  Page 1 of 10 PageID 10

                                                                                                     FILED
                                                                                        TARRANT COUNTY
                                                                                         5/17/2021 6:41 PM
                                                                                       THOMAS A. WILDER
                                            153-325307-21                                 DISTRICT CLERK
                                        NO. ____

SHAMIKA WHITFIELD                              §      IN THE DISTRICT COURT
Plaintiff,                                     §
                                               §
V.                                             §               JUDICIAL DISTRICT
                                               §
CITY OF FORT WORTH                             §
Defendant.                                     §      OF TARRANT COUNTY, TEXAS


                           PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Shamika Whitfield, hereinafter called Plaintiff, complaining of and about

Defendant, the City of Fort Worth, more specifically the Fort Worth Police Department, and for

cause of action shows unto the Court the following:



                          DISCOVERY CONTROL PLAN LEVEL

       I.     Plaintiff intends that discovery be conducted under Discovery Level 2.



                                  PARTIES AND SERVICE

       2.     Plaintiff, Shamika Whitfield, is an Individual whose address is 7220 Windy Ridge

Drive, Fort Worth, Texas 76123.

       3.     The last three numbers of Shamika Whitfield's driver's license number are 726.

       4.     Defendant City of Fort Worth, a city based in Tarrant County, Texas, is organized

under the laws of the State of Texas, and service of process on the Defendant may be effected by

serving the City Secretary's Office, Department Head, Mary J. Kayser, at City Hall,

Whitfield
Original Petition Page 1 of 10
 Case 4:21-cv-00697-Y Document 1-5 Filed 05/28/21                      Page 2 of 10 PageID 11




200 Texas St., Fort Worth, 76102, with an additional copy sent to the City Attorney's office at

City Hall, 200 Texas St., Fort Worth, 76102.



                                  JURISDICTION AND VENUE

       5.      The subject matter in controversy is within the jurisdictional limits of this court.

       6.      Plaintiff seeks:

               a.      monetary relief over $250,000 but not more than $1,000,000.

       7.      This court has jurisdiction over the parties because Plaintiff is a Texas resident.

       8.      Venue in Tarrant County is proper in this cause under Section 15.002(a)( l ) of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events or

omissions giving rise to this lawsuit occurred in this county.

       9.      Governor of Texas, Greg Abbott, issued a disaster proclamation on March 13,

2020, certifying under Section 418.014 of the Texas Government Code that the novel

coronavirus (COVID-19) poses an imminent threat of disaster for all counties in the State of

Texas, which has been repeatedly renewed up until the time of this filing and has impacted not

only court proceedings in Texas, but other services related to judicial proceedings and the ability

to communicate effectively with parties.

       10.     The Texas Supreme Court issued Thirty-Sixth Emergency Order (effective March

5, 2021 and expiring June 1, 2021) that authorizes or requires (if necessary, to avoid risk to

participants and the public) all courts to modify or suspend any deadlines and procedures

prescribed by statute, rule, or order for a stated period ending no later than June l, 2021 without

a participant's consent; and which was an extension of prior emergency orders extending or

tolling deadlines due to COVID-19, and due to the disruptions caused by COVID-19, this
Whitfield
Original Petition Page 2 of 10
 Case 4:21-cv-00697-Y Document 1-5 Filed 05/28/21                     Page 3 of 10 PageID 12




petition is timely filed.



                                      CAUSE OF ACTION

        11.     This is an action brought by the Plaintiff against Defendants, the City of Fort

Worth, Texas, more particularly the Fort Worth Police Department, for Officer Shelton's use of

racial profiling, excessive force, and the unlawful detention and search by multiple officers of the

Fort Worth Police Department resulting in damages under the color of law in violation of her

individual rights under the Fourth and Fourteenth Amendments of the United States Constitution

and in violation of her civil rights pursuant to 42 U.S.C. § 1983, as well as violations of Texas

State law and section 19 of the Texas Constitution.

12.     Plaintiff alleges that the City of Fort Worth, Texas ("City of Fort Worth") and its policy

makers failed to properly train, supervise, screen, discipline, transfer, counsel or otherwise

control officers. The City of Fort Worth and the Fort Worth Police Department ("the FWPD")

had a duty, but failed to implement and/or enforce policies, practices, and procedures for the

FWPD that respected Shamika Whitfield's constitutional rights to assistance and protection, and

rights to not be racially profiled. The City of Fort Worth's failure to adequately supervise and

discipline Officer Shelton and other officers on the force that arrived on scene, implement the

necessary policies, and the implementation of unconstitutional policies caused Plaintiffs

unwarranted and humiliating ordeal. Officer Shelton consciously disregarded the rights of

Plaintiff, knowing that his actions would be supported by the FWPD, as is shown when multiple

officers arrive and participate in the unlawful detention, search, and inform Plaintiff that this is

what happens when they are told there is a gun in a vehicle.

       13.      For these civil rights violations and other causes of action discussed herein,
Whitfield
Original Petition Page 3 of 10
 Case 4:21-cv-00697-Y Document 1-5 Filed 05/28/21                   Page 4 of 10 PageID 13




Plaintiff seeks answers and compensation for damages.



                                            FACTS

        14.    On April 18, 2019 Ms. Whitfield was traveling on Bryant Irvin Road when she

was stopped by Fort Worth Police Officer Shelton at approximately 9:30 p.m. He approached

her and asked, "What was that?" He did not identify himself or tell Ms. Whitfield why she was

being pulled over initially and was aggressive with his speech. Ms. Whitfield asked if it was

about her speeding up to get ahead of traffic and he told her that she was going at least 60. She

did not agree but gave Officer Shelton her driver's license, concealed handgun license, insurance

information, and then informed him that she had a handgun in the vehicle.

       15.    Officer Shelton asked her where the handgun was located, and Ms. Whitfield

informed him that the handgun was in between her seats. Officer Shelton then told her "Well,

don't reach for it." Ms. Whitfield responded "Of course not. Why would I do that?" At this

point, Officer Shelton began yelling repeatedly at Ms. Whitfield to get out of the car. Ms.

Whitfield asked why, and Officer Shelton told her it was because she had a gun in her car. Ms.

Whitfield asked why he was aggressively ordering her from the vehicle when she was being

compliant, and Officer Shelton became more aggressive.

       16.    Officer Shelton's behavior scared Ms. Whitfield. She called 911 and begged

them to dispatch another unit because she was uncomfortable with and afraid of Officer Shelton

and did not feel safe exiting her vehicle with only him present, which Ms. Whitfield also relayed

to Officer Shelton. Officer Shelton then began yanking on Ms. Whitfield's seatbelt, causing it to

tighten around her waist. Ms. Whitfield asked Officer Shelton to stop because he was hurting

her.   Officer Shelton then called dispatch and stated that Ms. Whitfield was armed, non­
Whitfield
Original Petition Page 4 of 10
 Case 4:21-cv-00697-Y Document 1-5 Filed 05/28/21                    Page 5 of 10 PageID 14




compliant, but not yet aggressive.

       17.     Within minutes, several police cars and SUVs arrived at the scene and Officer

Shelton told her that now a "whole bunch of them are coming." Ms. Whitfield called her

significant other and asked her to come witness the incident, since she was nearby at the Ogle

School. Other officers exited their vehicles and approached Ms. Whitfield's car. Not one officer

at the scene was a person of color nor were there any female officers at the scene. So many

officers showed up to the scene that Bryant Irvin Road was essentially shut down.

       18.     Ms. Whitfield asked one of the newly arrived officers why she had to get out of

the vehicle, and he responded, "Because he told you to." Officer Shelton then reached across

Ms. Whitfield and unbuckled her seatbelt, jerked her out of the vehicle by her arm, and threw her

on the hood of the squad car and handcuffed her. Officer Shelton told Ms. Whitfield not to fight

him and she pointed out that she was not fighting him. Officer Shelton then grabbed Ms.

Whitfield's phone from her hand and ended her call with her significant other.

       19.     Ms. Whitfield was placed in one of the police units while in handcuffs. She was

not told why she was detained. Her vehicle was then searched without her permission. No K-9

units were dispatched. An officer asked Ms. Whitfield if she understood what was going on and

she said, "No." Later she was told by an officer, "This is what happens when you say you have a

gun in the car." Ms. Whitfield waited in handcuffs in the back of a police unit and was there

when her significant other and a friend arrived.

       20.     Ms. Whitfield was not arrested and was issued a speeding ticket which was

ultimately dismissed. She filed a complaint with Internal Affairs.

       21.     A letter with a notice of intent was sent to the City of Fort Worth in September

2019 in accordance with Texas law.
Whitfield
Original Petition Page 5 of 10
 Case 4:21-cv-00697-Y Document 1-5 Filed 05/28/21                      Page 6 of 10 PageID 15




               SHAMIKA WHITFIELD'S CLAIM FOR EXCESSIVE FORCE

        22.     Plaintiff would show that at all times material to the incident, Officer Shelton, and

the other officers of the FWPD had a duty to avoid infliction of unjustified bodily injury to Ms.

Whitfield, to respect and protect her bodily integrity and to not repeatedly violate her

constitutional rights.

        23.     Plaintiff would show that FWPD officers failed to act as reasonable officers

would have acted in the same or similar circumstances. Officers with the FWPD, without

justification and the need to do so, used excessive force as described above and forcibly removed

and pushed onto the hood of a police car and handcuffed Ms. Whitfield despite her compliance

and her request for a female officer, one she not only made to Officer Shelton, but via calling

911. Plaintiff never made any threatening gestures towards the any officer of the FWPD,

threatening comments, nor indicated in any way that she was a threat to any officer's safety

during the traffic stop.

        24.     The force used by Officer Shelton was unnecessary, excessive, and unreasonable

under the circumstances and violated Plaintiff's constitutional rights, in addition to the

unreasonable actions by the other officers on scene, who assisted in Plaintiff's unlawful

detention and the unlawful search of Plaintiffs vehicle.



   SHAMIKA WHITFIELD'S CLAIM FOR FAILURE TO TRAIN BY THE CITY OF

                                         FORT WORTH

       25.     Officer Shelton and the other officers who arrived at the scene of the traffic stop

of the Plaintiff were acting under color of law and acting pursuant to customs, practices, and

policies of the City of Fort Worth and the FWPD in regard to the use of excessive force as
Whitfield
Original Petition Page 6 of 10
 Case 4:21-cv-00697-Y Document 1-5 Filed 05/28/21                     Page 7 of 10 PageID 16




authorized and/or ratified by the City of Fort Worth. Plaintiff was deprived of rights and

privileges secured to her by the United States Constitution and by other laws of the United

States, as well as by the Texas Constitution and other laws of the state of Texas by the City of

Fort Worth by failing to provide proper training, adequate supervision, or discipline in dealing

with individuals such as Ms. Whitfield in violation of42 U.S.C. §1983 and related provisions of

federal and state law and in violation ofconstitutional provisions.

       26.     The City of Fort Worth, and the FWPD, failed to adequately train its officers in

the areas of reasonable force, proper arrest and confrontation techniques, and methods and

techniques to appropriately handle situations such as the one that arose involving Ms. Whitfield.

       27.     The unlawful and unwarranted acts of the officers of the FWPD, as well as their

lack of training, and the official customs or policies of the FWPD caused the injuries and

damages to Plaintiff.

       28.     The officers were acting under color oflaw during the time ofthis incident.

       29.     No reasonably prudent police officer under similar circumstances who had

received proper training could have believed that the actions Officer Shelton and the other

officers took at the time were not a violation of Ms. Whitfield's constitutional rights and were

justified by anything Ms. Whitfield had said or done.

       30.     The unlawful and unwarranted acts by the officers of the FWPD, lack of training

and the official customs or policies of the FWPD caused Plaintiffs injuries. As a direct and

proximate result of the Defendant's conduct, Plaintiff has sustained damages and loss, including

mental anguish.




Whitfield
Original Petition Page 7 of 10
 Case 4:21-cv-00697-Y Document 1-5 Filed 05/28/21                     Page 8 of 10 PageID 17




    SHAMIKA WHITFIELD'S CLAIM FOR UNLAWFUL SEIZURE OF A PERSON

       31.     FWPD officers, acting under color of law, unreasonably and unlawfully detained

Plaintiff past the point it was necessary to effectuate the purpose of the stop, without any further

reasonable suspicion or probable cause, violating her rights to due process and equal protection

guaranteed to her by Fourth Amendment to the Constitution of the United States and 42. U.S.C.

§ 1983, and their counterparts in the Texas Constitution when they handcuffed her and placed

her in the back of the police vehicle while they went on to violate her rights protecting her from

an unlawful search.

       32.     These rights were clearly established at the time of Plaintiffs traffic stop and

were violated by the FWPD. As a result, Plaintiff was humiliated and criminalized and has

suffered injuries which resulted directly from her wrongful detention and/or seizure which was

objectively unreasonable and violation of clearly established law.



  SHAMIKA WHITFIELD'S CLAIM FOR RACIAL PROFILING AND UN LAWFUL

                                             SEARCH

       33.     FWPD officers, acting under color of law, unlawfully searched Plaintiffs vehicle,

violating her constitutional rights to be free of unlawful searches and seizures, equal protection,

and federal and state laws regarding racial profiling.

       34.     Plaintiff had not consented to a search of her vehicle, had informed Officer

Shelton that she had a firearm in the vehicle, and was stopped for a traffic violation. There were

no indicators that further criminal activity aside from a traffic offense was taking place or was

going to take place. Officers had no reasonable suspicion or probable cause to further detain

Plaintiff or search her vehicle based on her disclosure of a firearm in the vehicle in accordance
Whitfield
Original Petition Page 8 of 10
 Case 4:21-cv-00697-Y Document 1-5 Filed 05/28/21                    Page 9 of 10 PageID 18




with Texas law, or her request for a female officer.

       35.     The prolonged detention and unauthorized and unlawful search not only violated

Ms. Whitfield's due process rights but was arbitrary and unreasonable under the circumstances

and likely would not have happened the way it had if Ms. Whitfield were not African American.

       36.     The officers' conduct was well defined by law and they knew or should have

known that the conduct was below the standard prescribed by law and the United States and

Texas Constitutions.

       37.     These rights were clearly established at the time of Plaintiffs traffic stop and

were violated by the FWPD. As a result, Plaintiff was humiliated and criminalized and has

suffered injuries which resulted directly from her wrongful search and/or seizure which was

objectively unreasonable and violation of clearly established law.



                    DAMAGES FOR PLAINTIFF, SHAMIKA WHITFIELD

       22.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff, Shamika Whitfield, was caused to suffer injuries, and to incur the following damages:

               A.      Actual damages;

               B.      Mental anguish and emotional distress in the past;

               C.      Mental anguish and emotional distress in the future; and

               D.      Physical pain and suffering in the past;

               E.      Loss of quality of life;

               F.      Exemplary and punitive damages as well as costs of court;

               G.      Pursuant to 42 U.S.C. §1988, and other applicable laws, Plaintiff should
                       be awarded reasonable attorney's fees for the preparation and trial of this
                       cause of action, and for its appeal, if required;
Whitfield
Original Petition Page 9 of 10
Case 4:21-cv-00697-Y Document 1-5 Filed 05/28/21                       Page 10 of 10 PageID 19




               H.      Prejudgment interest; and,

               I.      Post-judgment interest.


    23.         Plaintiff seeks unliquidated damages in an amount that is within the jurisdictional
limits of the court.


                                             PRAYER

        WHEREFORE,           PREMISES        CONSIDERED,          Plaintiff,   Shamika   Whitfield,

respectfully prays that the Defendant be cited to appear and answer herein, and that upon a final

hearing of the cause, judgment be entered for the Plaintiff against Defendant for damages in an

amount within the jurisdictional limits of the Court; together with pre-judgment interest at the

maximum rate allowed by law; post-judgment interest at the legal rate, costs of court; and such

other and further relief to which the Plaintiff may be entitled at law or in equity.

                                               Respectfully submitted,

                                               The Albarado Law Firm, P.C.


                                               By:    Cl'/�a,uzdo
                                                     Emmanuel Albarado
                                                     Texas Bar No. 24080758
                                                     Email: emmanuel@albaradolaw.com
                                                     4216 North Interstate 35
                                                     Denton, Texas 76207
                                                     Tel. (940) 218-6644
                                                     Fax. (940) 220-4027
                                                     Attorney for Plaintiff
                                                     Shamika Whitfield




                    PLAINTIFF HEREBY DEMANDS TRIAL BY JURY

Whitfield
Original Petition Page 10 of 10
